--------------------------------------------------------------------------------


CONTRIBUTION AGREEMENT
dated as of June 11, 2007
by and among


HASU P. SHAH AND BHARAT C. MEHTA


as Contributors,


and
 
HERSHA HOSPITALITY LIMITED PARTNERSHIP


as Acquiror,




IN CONNECTION WITH THE PURCHASE AND SALE OF
MEMBERSHIP INTERESTS IN H NEVINS STREET ASSOCIATES, LLC



--------------------------------------------------------------------------------



CONTRIBUTION AGREEMENT


THIS CONTRIBUTION AGREEMENT, dated as of June 11, 2007 (the “Agreement”), by
Hasu P. Shah and Bharat C. Mehta (the “Contributors”), and Hersha Hospitality
Limited Partnership, a Virginia limited partnership (the “Acquiror”), provides:
 
ARTICLE I


DEFINITIONS; RULES OF CONSTRUCTION


1.1   Definitions. The following terms shall have the indicated meanings:
 
“Act of Bankruptcy” shall mean if a party hereto or any general partner thereof
shall (a) apply for or consent to the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property, (b) admit in writing its inability to pay
its debts as they become due, (c) make a general assignment for the benefit of
its creditors, (d) file a voluntary petition or commence a voluntary case or
proceeding under the Federal Bankruptcy Code (as now or hereafter in effect),
(e) be adjudicated a bankrupt or insolvent, (f) file a petition seeking to take
advantage of any other law relating to bankruptcy, insolvency, reorganization,
winding-up or composition or adjustment of debts, (g) fail to controvert in a
timely and appropriate manner, or acquiesce in writing to, any petition filed
against it in an involuntary case or proceeding under the Federal Bankruptcy
Code (as now or hereafter in effect), or (h) take any corporate or limited
liability company action for the purpose of effecting any of the foregoing; or
if a proceeding or case shall be commenced, without the application or consent
of a party hereto or any general partner thereof, in any court of competent
jurisdiction seeking (1) the liquidation, reorganization, dissolution or
winding-up, or the composition or readjustment of debts, of such party or
general partner, (2) the appointment of a receiver, custodian, trustee or
liquidator or such party or general partner or all or any substantial part of
its assets, or (3) other similar relief under any law relating to bankruptcy,
insolvency, reorganization, winding-up or composition or adjustment of debts,
and such proceeding or case shall continue undismissed; or an order (including
an order for relief entered in an involuntary case under the Federal Bankruptcy
Code, as now or hereafter in effect) judgment or decree approving or ordering
any of the foregoing shall be entered and continue unstayed and in effect, for a
period of 60 consecutive days.
 
“Articles of Organization” shall mean the Articles of Organization of the LLC
filed with the Secretary of State of the State of New York, a true and correct
copy of which is attached hereto as Exhibit F.
 
“Assignment and Assumption Agreement” shall mean that certain Assignment and
Assumption Agreement with respect to the Interests (defined herein below), dated
as of the Closing Date, by and between Contributors and Acquiror.


--------------------------------------------------------------------------------



 “Authorizations” shall mean all licenses, permits and approvals required by any
governmental or quasi-governmental agency, body or officer for the ownership,
operation and use of the Property or any part thereof.
 
“Closing” shall mean the Closing of the contribution and acquisition of the
Interests pursuant to this Agreement.
 
“Closing Balance” shall have the meaning set forth in Section 2.3(c).


“Closing Date” shall mean the date on which the Closing occurs.
 
“Consideration” shall mean Four Million Three Hundred Fifteen Thousand Dollars
and No Cents ($4,315,000.00).
 
“Continuing Liabilities” shall include liabilities arising under Operating
Agreements, Leases, equipment leases, loan agreements, or proration credits at
Closing, but shall exclude any liabilities arising from any other arrangement,
agreement or pending litigation.


“Deposit” shall have the meaning set forth in Section 2.3.


“Employment Agreements” shall mean any and all employment agreements, written or
oral, between the Contributor or its managing agent and the persons employed
with respect to the Property. A schedule indicating all pertinent information
with respect to each Employment Agreement in effect as of the date hereof, name
of employee, social security number, wage or salary, accrued vacation benefits,
other fringe benefits, etc., is attached hereto as Exhibit B.
 
“Escrow Agent” shall mean Summit Associates, 100 Lafayette Street, 3rd Floor,
New York, NY 10013.
 
“FIRPTA Certificate” shall mean the affidavit of the Contributor under
Section 1445 of the Internal Revenue Code certifying that such Contributor is
not a foreign corporation, foreign partnership, foreign limited liability
company, foreign trust, foreign estate or foreign person (as those terms are
defined in the Internal Revenue Code and the Income Tax Regulations), in form
and substance satisfactory to the Acquiror.
 
“Governmental Body” means any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign.


“Improvements” shall mean all buildings, improvements, fixtures and other items
of real estate located on the Land.
 
“Insurance Policies” shall mean those certain policies of insurance described on
Exhibit C attached hereto.


--------------------------------------------------------------------------------



“Intangible Personal Property” shall mean all intangible personal property owned
or possessed by the Contributor or the LLC and used in connection with the
ownership, operation, leasing, occupancy or maintenance of the Property.
 
“Interests” shall mean all right title and interest of Hasu P. Shah and Bharat
C. Mehta in the LLC, consisting of a 100% membership interest in the LLC.
 
“Joinder” shall have the meaning set forth in Section 2.3(d).


"Knowledge" shall mean the actual knowledge of the Contributor that he would
have had after making reasonable investigation.
 
“Land” shall mean that certain parcels of real estate, as more particularly
described on Exhibit A attached hereto, together with all easements, rights,
privileges, remainders, reversions and appurtenances thereunto belonging or in
any way appertaining, and all of the estate, right, title, interest, claim or
demand whatsoever of the Contributor therein, in the streets and ways adjacent
thereto and in the beds thereof, either at law or in equity, in possession or
expectancy, now or hereafter acquired.
 
“Leases” shall mean those leases of real property listed on Exhibit D attached
hereto.
 
“LLC” shall mean H Nevins Street Associates, LLC, a New York limited liability
company that owns, as its only assets, the fee interest in the Land, and the
Hotel and Improvements located on the Land.
 
“LLC Operating Agreement” shall mean the current operating agreement of the LLC,
a true and correct copy of which is attached hereto as Exhibit G.
 
“Operating Agreements” shall mean the management agreements, service contracts,
supply contracts, leases (other than the Leases) and other agreements, if any,
in effect with respect to the construction, ownership, operation, occupancy or
maintenance of the Property. All of the Operating Agreements in force and effect
as of the date hereof are listed on Exhibit E attached hereto.
 
“Owner's Title Policy” shall mean an owner's policy of title insurance issued to
the Acquiror by the Title Company, dated as of the Closing Date, pursuant to
which the Title Company insures the Acquiror's ownership of title to the fee
interest in the Real Property (including the marketability thereof) subject only
to Permitted Title Exceptions. The Owner's Title Policy shall insure the
Acquiror in the amount of the Consideration and shall be acceptable in form and
substance to the Acquiror. The description of the Land in the Owner's Title
Policy shall be by courses and distances and shall be identical to the
description shown on a survey provided by the Contributor to the Acquiror.
 
“Permitted Title Exceptions” shall mean those exceptions to title to the Real
Property that are satisfactory to the Acquiror as determined pursuant to
Section 2.2.


--------------------------------------------------------------------------------



“Property” shall mean collectively the Land, Improvements, the Inventory, , the
Tangible Personal Property and the Intangible Personal Property.
 
“Real Property” shall mean the Land and the Improvements.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Study Period” shall mean the period commencing at ______ on _______ [the date
hereof], and continuing through the time of Closing.
 
“Tangible Personal Property” shall mean the items of tangible personal Property
consisting of all furniture, furnishings, equipment, machinery, and other
personal property of every kind located on or used in the operation of the
Property and owned by the Contributors or the LLC.
 
“Title Commitment” shall mean the commitment by the Title Company to issue the
Owner's Title Policy.
 
“Title Company” shall mean Summit Associates, 100 Lafayette Street, 3rd Floor,
New York, NY 10013, Telephone: 212/608-5866, Fax: 212/227-8745.
 
“Tray Ledger” shall mean the final night's room revenue (revenue from rooms
occupied as of 12:01 a.m. on the Closing Date, exclusive of food, beverage,
telephone and similar charges which shall be retained by the Contributor),
including any sales taxes, room taxes or other taxes thereon.
 
“Utilities” shall mean public sanitary and storm sewers, natural gas, telephone,
public water facilities, electrical facilities and all other utility facilities
and services necessary for the operation and occupancy of the Property as a
hotel.


1.2   Rules of Construction. The following rules shall apply to the construction
and interpretation of this Agreement:
 
(a)   Singular words shall connote the plural number as well as the singular and
vice versa, and the masculine shall include the feminine and the neuter.
 
(b)   All references herein to particular articles, sections, subsections,
clauses or exhibits are references to articles, sections, subsections, clauses
or exhibits of this Agreement.
 
(c)   Headings contained herein are solely for convenience of reference and
shall not constitute a part of this Agreement nor shall they affect its meaning,
construction or effect.


--------------------------------------------------------------------------------



(d)   Each party hereto and its counsel have reviewed and revised (or requested
revisions of) this Agreement, and therefore any usual rules of construction
requiring that ambiguities are to be resolved against a particular party shall
not be applicable in the construction and interpretation of this Agreement or
any exhibits hereto.
 
ARTICLE II


CONTRIBUTION AND ACQUISITION; STUDY PERIOD;
PAYMENT OF CONSIDERATION


2.1   Contribution and Acquisition. The Contributor agrees to contribute, assign
and transfer his Interests to the Acquiror and the Acquiror agrees to accept the
Interests in exchange for the Consideration and in accordance with the other
terms and conditions set forth herein.


2.2   Study Period. (a)  The Acquiror shall have the right, until the end of the
Study Period, to enter upon the Real Property and to perform, at the Acquiror's
expense, such economic, surveying, engineering, environmental, topographic and
marketing tests, studies and investigations as the Acquiror may deem
appropriate. If such tests, studies and investigations warrant, in the
Acquiror's sole, absolute and unreviewable discretion, the purchase of the
Interests for the purposes contemplated by the Acquiror, then the Acquiror may
elect to proceed to Closing and shall so notify the Contributor prior to the
expiration of the Study Period. If for any reason the Acquiror does not so
notify the Contributor of its determination to proceed to Closing prior to the
expiration of the Study Period, or if the Acquiror notifies the Contributor, in
writing, prior to the expiration of the Study Period that it has determined not
to proceed to Closing, this Agreement automatically shall terminate, and the
Acquiror shall be released from any further liability or obligation under this
Agreement.
 
(b)   During the Study Period, the Contributor shall make available to the
Acquiror, its agents, auditors, engineers, attorneys and other designees, for
inspection copies of all existing architectural and engineering studies,
surveys, title insurance policies, zoning and site plan materials,
correspondence, environmental audits and other related materials or information
if any, relating to the Property which are in, or come into, the Contributor’s
possession or control.
 
(c)   The Acquiror hereby indemnifies and defends the Contributor against any
loss, damage or claim arising from entry upon the Real Property by the Acquiror
or any agents, contractors or employees of the Acquiror. The Acquiror, at its
own expense, shall restore any damage to the Real Property caused by any of the
tests or studies made by the Acquiror.
 
(d)   During the Study Period, the Acquiror, at its expense, may cause an
examination of title to the Property to be made, and, prior to the expiration of
the Study Period, may notify the Contributor of any defects in title shown by
such examination that the Acquiror is unwilling to accept. The Contributor shall
notify the Acquiror whether the Contributor is willing to cure such defects and
to proceed to Closing. Contributor may cure, but shall not be obligated to cure
such defects. If such defects consist of deeds of trust, mechanics' liens, tax
liens or other liens or charges in a fixed sum or capable of computation as a
fixed sum, the Contributor, at his option, shall either pay and discharge (in
which event, the Escrow Agent is authorized to pay and discharge at Closing)
such defects at Closing. If the Contributor is unwilling or unable to cure any
such defects by Closing, the Acquiror shall elect (1) to waive such defects and
proceed to Closing without any abatement in the Consideration or (2) to
terminate this Agreement. The Contributor shall not, after the date of this
Agreement, subject the Property to and shall take all reasonable best efforts to
prevent the Property from being subjected to any liens, encumbrances, covenants,
conditions, restrictions, easements or other title matters or seek any zoning
changes or take any other action which may affect or modify the status of title
without the Acquiror's prior written consent, which consent shall not be
unreasonably withheld or delayed. All title matters revealed by the Acquiror's
title examination and not objected to by the Acquiror as provided above shall be
deemed Permitted Title Exceptions. If Acquiror shall fail to examine title and
notify the Contributor of any such title objections by the end of the Study
Period, all such title exceptions (other than those rendering title unmarketable
and those that are to be paid at Closing as provided above) shall be deemed
Permitted Title Exceptions.


--------------------------------------------------------------------------------



2.3   Payment of the Consideration. The Consideration shall be paid to the
Contributors in its entirety at Closing.
 
ARTICLE III


CONTRIBUTOR’S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
To induce the Acquiror to enter into this Agreement and to purchase the
Property, Contributor hereby makes the following representations, warranties and
covenants, upon each of which Contributor acknowledges and agrees that the
Acquiror is entitled to rely and has relied:


3.1   Identity and Power. The Contributor is an individual and has all requisite
powers and all governmental licenses, authorizations, consents and approvals
necessary to carry on its business as now conducted, to own, lease and operate
his properties, to execute and deliver this Agreement and any document or
instrument required to be executed and delivered on behalf of the Contributor
hereunder, to perform his obligations under this Agreement and any such other
documents or instruments and to consummate the transactions contemplated hereby.


3.2   Authorization, No Violations and Notices.
 
(a)   The execution, delivery and performance of this Agreement by the
Contributor, and the consummation of the transactions contemplated hereby have
been duly authorized, adopted and approved by the Contributor. No other
proceedings are necessary to authorize this Agreement and the transactions
contemplated hereby. This Agreement has been duly executed by the Contributor
and is a valid and binding obligation enforceable against him in accordance with
its terms.


--------------------------------------------------------------------------------



(b)   Neither the execution, delivery, or performance by the Contributor of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by the Contributor with any of the provisions hereof, will
 
(i)   violate, conflict with, result in a breach of any provision of, constitute
a default (or an event that, which, with or lapse of time or both, would
constitute a default) under, result in the termination of, accelerate the
performance required by, or result in a right of termination or acceleration, or
the creation of any lien, security interest, charge, or encumbrance upon any of
the Property or assets of the LLC, under any of the terms, conditions, or
provisions of, the Articles of Organization, the LLC Operating Agreement, or any
note, bond, mortgage, indenture, deed of trust, license (including without
limitation, the License), lease, agreement, or other instrument, or obligation
to which the LLC is a party, or by which the LLC may be bound, or to which the
LLC or the Property or assets may be subject; or
 
(ii)   violate any judgment, ruling, order, writ, injunction, decree, statute,
rule, or regulation applicable to the LLC or its Property or assets that would
not be violated by the execution, delivery or performance of this Agreement or
the transactions contemplated hereby by the Contributor or compliance by the
Contributor with any of the provisions hereof.


3.3   Litigation with respect to Contributor. There is no action, suit, claim or
proceeding pending or, to the Contributor’s Knowledge, threatened against or
affecting the Contributor or his assets in any court, before any arbitrator or
before or by any governmental body or other regulatory authority (i) that would
materially adversely affect the Contributor or the Interests, (ii) that seeks
restraint, prohibition, damages or other relief in connection with this
Agreement or the transactions contemplated hereby, or (iii) would delay the
consummation of any of the transactions contemplated hereby. The Contributor is
not subject to any judgment, decree, injunction, rule or order of any court
relating to the Contributor’s participation in the transactions contemplated by
this Agreement.


3.4   Interests and Property.
 
(a)   The Interests are, on the date hereof, and will be on the Closing Date,
free and clear of all liens and encumbrances and the Contributor has good,
marketable title thereto and the right to convey same in accordance with the
terms of this Agreement. Upon delivery of the Contributor’s Assignment and
Assumption Agreement to the Acquiror at Closing, good valid and marketable title
to the Contributor’s Interests, free and clear of all liens and encumbrances,
will pass to the Acquiror. The Interests constitute the only outstanding
securities and membership interests of the LLC.
 
(b)   Except for the lien created in connection with the Existing Mortgage, the
Property is, on the date hereof, and will be on the Closing Date, free and clear
of all liens and encumbrances, and the LLC has good, marketable title thereto
and the right to convey same. The LLC is the fee simple owner of the Real
Property and the sole owner of the Property.


--------------------------------------------------------------------------------



3.5   Bankruptcy with Respect to Contributor. No Act of Bankruptcy has occurred
with respect to the Contributor.


3.6   Brokerage Commission. The Contributor has not engaged the services of, nor
is it or will it or Acquiror become liable to, any real estate agent, broker,
finder or any other person or entity for any brokerage or finder’s fee,
commission or other amount with respect to the transactions described herein on
account of any action by the Contributor.


3.7   The LLC.
 
(a)   The LLC is a limited liability company duly formed, validly existing and
in good standing under the laws of the State of New York and has all requisite
powers necessary to carry on its business as now conducted, to own, lease and
operate its properties.
 
(b)   Neither the execution, delivery, or performance by the Contributor of this
Agreement, nor the consummation of the transactions contemplated hereby, nor
compliance by the Contributor or the LLC with any of the provisions hereof,
will:
 
(i)   violate, conflict with, result in a breach of any provision of, constitute
a default (or an event that, with notice or lapse of time or both, would
constitute a default) under, result in the termination of, accelerate the
performance required by, or result in a right of termination or acceleration, or
the creation of any lien, security interest, charge, or encumbrance upon any of
the Property or other assets of the LLC, under any of the terms, conditions, or
provisions of, the Articles of Organization or LLC Operating Agreement, or any
note, bond, mortgage, indenture, deed of trust, license, lease, agreement, or
other instrument or obligation to which the LLC is a party, or by which the LLC
may be bound, or to which the LLC or its properties or assets may be subject; or
 
(ii)   violate any judgment, ruling, order, writ, injunction, decree, statute,
rule, or regulation applicable to the LLC or any of the LLC’s properties or
assets.
 
(c)   Except for the Contributor, no party has any interest in the LLC or the
Property or any portion thereof, or the right or option to acquire any interest
in the LLC or the Property or any portion thereof. The LLC has no subsidiaries
and does not directly or indirectly own any securities of or interest in any
other entity, including, without limitation, any LLC or joint venture.
 
(d)   The LLC has conducted no business other than the ownership and operation
of the Property.


--------------------------------------------------------------------------------



3.8   Liabilities, Debts and Obligations. Except for the Continuing Liabilities
and the Existing Mortgage, the LLC has no liabilities, debts or obligations.


3.9   Tax Matters.
 
(a)   Notwithstanding anything to the contrary contained in this Agreement,
including without limitation the use of words and phrases such as “sell,”
“sale,” purchase,” and “pay,” the parties hereto acknowledge and agree that it
is their intent that the transaction contemplated hereby shall be treated for
federal income tax purposes pursuant to Section 721 of the Internal Revenue Code
of 1986, as amended, as the contribution of the Interests by the Contributor to
the Acquiror in exchange for the Consideration, and not as a transaction in
which any Contributor is acting other than in the capacity as a prospective
partner in the Acquiror.


(b)   The Contributor represents and warrants that it has obtained from its own
counsel advice regarding the tax consequences of (i) the transfer of the
Interests to the Acquirer and the receipt of the Consideration therefor, (ii)
the Contributor’s admission as a limited partner of the Acquiror, and (iii) any
other transaction contemplated by this Agreement. Each Contributor further
represents and warrants that it has not relied on the Acquiror or the Acquiror’s
representatives or counsel for such tax advice.  


(c)   The Contributor has caused the LLC to file within the time and in the
manner prescribed by law all federal, state, and local tax returns and reports,
including but not limited to income, gross receipts, intangible, real property,
excise, withholding, franchise, sales, use, employment, personal property, and
other tax returns and reports, required to be filed by the LLC under the laws of
the United States and of each state or other jurisdiction in which the LLC
conducts business activities requiring the filing of tax returns or reports. All
tax returns and reports filed by the LLC are true and correct in all material
respects. The LLC has paid in full all taxes of whatever kind or nature for the
periods covered by such returns. The LLC has not been delinquent in the payment
of any tax, assessment, or governmental charge or deposit and has no tax
deficiency or claim outstanding, assessed, threatened, or proposed against it.
The charges, accruals, and reserves for unpaid taxes on the books and records of
the LLC as of the Closing Date are sufficient in all respects for the payment of
all unpaid federal, state, and local taxes of the LLC accrued for or applicable
to all periods ended on or before the Closing Date. There are no tax liens,
whether imposed by the United States, any state, local, or other taxing
authority, outstanding against the LLC or any of its assets. The federal, state,
and local tax returns of the LLC have not been audited, nor have the LLC or the
Contributor received any notice of any federal, state, or local audit. The LLC
has not obtained or received any extension of time (beyond the Closing Date) for
the assessment of deficiencies for any years or waived or extended the statute
of limitations for the determination or collection of any tax. To the
Contributor’s Knowledge, no unassessed tax deficiency is proposed or threatened
against the LLC.


(d)   All taxes, including real property taxes and rental taxes or the
equivalent, and all interest and penalties due thereon, required to be paid or
collected by the LLC in connection with the operation of the Property as of the
Closing Date will have been collected and/or paid to the appropriate
governmental authorities, as required or such amounts shall be pro-rated as of
the Closing Date. The Contributor shall cause the LLC to file, all necessary
returns and petitions required to be filed through the Closing Date. The
Contributor shall cause the LLC to prepare and file all federal and state income
tax returns for the tax period ending on the Closing Date, which shall reflect
the termination for tax purposes of the LLC.


--------------------------------------------------------------------------------



3.10   Contracts and Agreements. There is no loan agreement, guarantee, note,
bond, indenture and other debt instrument, lease and other contract to which the
LLC is a party or by which its assets are bound other than Existing Mortgage,
Permitted Title Exceptions, the Leases, and the Operating Agreements.


3.11   No Special Taxes. The Contributor has no Knowledge of, nor has he
received any written notice of, any special taxes or assessments relating to the
LLC or Property or any part thereof or any planned public improvements that may
result in a special tax or assessment against the Property.


3.12   Compliance with Existing Laws. The LLC possesses all Authorizations, each
of which is valid and in full force and effect, and, to Contributor’s Knowledge,
no provision, condition or limitation of any of the Authorizations has been
breached or violated. The LLC has not misrepresented or failed to disclose any
relevant fact in obtaining all Authorizations, and the Contributor has no
Knowledge of any change in the circumstances under which those Authorizations
were obtained that result in their termination, suspension, modification or
limitation. The Contributor has no Knowledge, nor has he received written notice
within the past three years, of any existing violation of any provision of any
applicable building, zoning, subdivision, environmental or other governmental
ordinance, resolution, statute, rule, order or regulation, including but not
limited to those of environmental agencies or insurance boards of underwriters,
with respect to the ownership, operation, use, maintenance or condition of the
Property or any part thereof, or requiring any repairs or alterations other than
those that have been made prior to the date hereof.


3.13   Operating Agreements. The LLC has performed all of its obligations under
each of the Operating Agreements and no fact or circumstance has occurred which,
by itself or with the passage of time or the giving of notice or both, would
constitute a material default under any of the Operating Agreements. Without the
prior written consent of the Acquiror, which consent will not be unreasonably
withheld or delayed, the Contributor shall cause the LLC not to enter into any
new management agreement, maintenance or repair contract, supply contract, lease
in which it is lessee or other agreements with respect to the Property, nor
shall the Contributor cause the LLC to enter into any agreements modifying the
Operating Agreements.


3.14   Warranties and Guaranties. The Contributor shall cause the LLC not to
release or modify any warranties or guarantees, if any, of manufacturers,
suppliers and installers relating to the Improvements and the Tangible Personal
Property or any part thereof, except with the prior written consent of the
Acquiror, which consent shall not be unreasonably withheld or delayed. A
complete list of all such warranties and guaranties in effect as of the date of
this Agreement is attached hereto as Exhibit H.


--------------------------------------------------------------------------------



3.15   Insurance. All of the LLC’s Insurance Policies are valid and in full
force and effect, all premiums for such policies were paid when due and the
Contributor shall cause the LLC to pay all future premiums for such policies
(and any replacements thereof) on or before the due date therefor. The
Contributor shall cause the LLC to pay all premiums on, and shall cause the LLC
not to cancel or allow to expire, any of the LLC’s Insurance Policies prior to
the Closing Date unless such policy is replaced, without any lapse of coverage,
by another policy or policies providing coverage at least as extensive as the
policy or policies being replaced. The Contributor shall cause the LLC to name
the Acquiror as an additional insured on each of the LLC’s Insurance Policies.


3.16   Condemnation Proceedings; Roadways. The LLC has received no written
notice of any condemnation or eminent domain proceeding pending or threatened
against the Property or any part thereof. The Contributor has no Knowledge of
any change or proposed change in the route, grade or width of, or otherwise
affecting, any street or road adjacent to or serving the Real Property.


3.17   Litigation with Respect to LLC. Except as set forth on Exhibit I there is
no action, suit or proceeding pending or known to be threatened against or
affecting the LLC or any part of or interest in the Property in any court,
before any arbitrator or before or by any governmental agency which (a) in any
manner raises any question affecting the validity or enforceability of this
Agreement or any other material agreement or instrument to which the LLC is a
party or by which it is bound and that is or is to be used in connection with,
or is contemplated by, this Agreement, (b) could materially and adversely affect
the business, financial position or results of operations of the LLC, (c) could
materially and adversely affect the ability of the LLC to perform its
obligations hereunder, or under any document to be delivered pursuant hereto,
(d) could create a material lien on the Property, any part thereof or any
interest therein, or (e) could otherwise materially and adversely affect the
Property, any part thereof or any interest therein or the use, operation,
condition or occupancy thereof.


3.18   Labor Disputes and Agreements. There are not currently any labor disputes
pending or, threatened as to the operation or maintenance of the Property or any
part thereof. The LLC is not a party to any union or other collective bargaining
agreement with employees employed in connection with the ownership, operation or
maintenance of the Property. The Acquiror will not be obligated to give or pay
any amount to any employee of the LLC, and the Acquiror shall not have any
liability under any pension or profit sharing plan that the LLC may have
established with respect to the Property or their or its employees.


3.19   Financial Information. To the Contributor’s Knowledge, except as
otherwise disclosed in writing to the Acquiror prior to the end of the Study
Period, for each of the LLC’s accounting years, when a given year is taken as a
whole, all of the LLC’s financial information previously delivered or to be
delivered to the Acquiror is and shall be correct and complete in all material
respects and presents accurately the financial condition of the LLC and results
of the operations of the Property for the periods indicated, except that such
statements do not have footnotes or schedules that may otherwise be required by
GAAP. If requested by the Acquiror, the Contributor shall cause the LLC to
deliver promptly all four-week period ending financial information available to
the LLC. The LLC’s financial information is prepared based on books and records
maintained by the LLC in accordance with the LLC’s accounting system. The LLC’s
financial information has been provided to the Acquiror without any changes or
alteration thereto. To the best of Contributor's Knowledge, since the date of
the last financial statement included in the LLC's financial information, there
has been no material adverse change in the financial condition or in the
operations of the Property.


--------------------------------------------------------------------------------



3.20   Organizational Documents. The LLC’s Organizational Documents are in full
force and effect and have not been modified or supplemented, and no fact or
circumstance has occurred that, by itself or with the giving of notice or the
passage of time or both, would constitute a default thereunder.


3.21   Operation of Property. The Contributor covenants that between the date
hereof and the Closing Date, Contributor shall cause the LLC to (a) operate the
Property only in the usual, regular and ordinary manner consistent with the
LLC’s prior practice, (b) maintain the books of account and records in the
usual, regular and ordinary manner, in accordance with sound accounting
principles applied on a basis consistent with the basis used in keeping its
books in prior years, and (c) use all reasonable efforts to preserve intact the
present business organization, keep available the services of the present
officers and employees and preserve their relationships with suppliers and
others having business dealings with them. The Contributor shall cause the LLC
to continue to make good faith efforts to take guest room reservations and to
book functions and meetings and otherwise to promote the business of the
Property in generally the same manner as the LLC did prior to the execution of
this Agreement. Except as otherwise permitted hereby, from the date hereof until
Closing, the Contributor shall use its good faith efforts to ensure that the LLC
shall not take any action or fail to take action the result of which (i) would
have a material adverse effect on the Property or the Acquiror’s ability to
continue the operation thereof after the Closing Date in substantially the same
manner as presently conducted, (ii) reduce or cause to be reduced any room rents
or any other charges over which Contributor has operational control, or (iii)
would cause any of the representations and warranties contained in this Article
III to be untrue as of Closing.


3.22   Bankruptcy with respect to LLC. No Act of Bankruptcy has occurred with
respect to the LLC.


3.23   Hazardous Substances. Except for matters in LLC’s or Acquiror's audits,
Contributor has no Knowledge: (a) of the presence of any “Hazardous Substances”
(as defined below) on the Property, or any portion thereof, or, (b) of any
spills, releases, discharges, or disposal of Hazardous Substances that have
occurred or are presently occurring on or onto the Property, or any portion
thereof, or (c) of the presence of any PCB transformers serving, or stored on,
the Property, or any portion thereof, and Contributor has no Knowledge of any
failure to comply with any applicable local, state and federal environmental
laws, regulations, ordinances and administrative and judicial orders relating to
the generation, recycling, reuse, sale, storage, handling, transport and
disposal of any Hazardous Substances (as used herein, “Hazardous Substances”
shall mean any substance or material whose presence, nature, quantity or
intensity of existence, use, manufacture, disposal, transportation, spill,
release or effect, either by itself or in combination with other materials is
either: (1) potentially injurious to the public health, safety or welfare, the
environment or the Property, (2) regulated, monitored or defined as a hazardous
or toxic substance or waste by any Governmental Body, or (3) a basis for
liability of the owner of the Property to any Governmental Body or third party,
and Hazardous Substances shall include, but not be limited to, hydrocarbons,
petroleum, gasoline, crude oil, or any products, by-products or components
thereof, and asbestos). Notwithstanding anything to the contrary contained
herein Contributor shall have no liability to Acquiror for any Hazardous
Substances of which Contributor has no Knowledge.


--------------------------------------------------------------------------------



3.24   Room Furnishings. All public spaces, lobbies, meeting rooms, and each
room in the Hotel available for guest rental is furnished in accordance with
Licensor's standards for the Hotel and room type.


3.25   Intentionally Omitted.
 
3.26   Independent Audit. Contributor shall provide access by Acquiror's
representatives, to all financial and other information relating to the Property
and the LLC.


3.27   Bulk Sale Compliance. Contributor shall indemnify Acquiror against any
claim, loss or liability arising under the bulk sales law in connection with the
transaction contemplated herein.


3.28   Sufficiency of Certain Items. The Property contains not less than:
 
(a)   a sufficient amount of furniture, furnishings, color television sets,
carpets, drapes, rugs, floor coverings, mattresses, pillows, bedspreads and the
like, to furnish each guest room, so that each such guest room is, in fact,
fully furnished; and
 
(b)   a sufficient amount of towels, washcloths and bed linens, so that there
are three sets of towels, washcloths and linens for each guest room (one on the
beds, one on the shelves, and one in the laundry), together with a sufficient
supply of paper goods, soaps, cleaning supplies and other such supplies and
materials, as are reasonably adequate for the current operation of the Hotel.


3.29   Intentionally Omitted.


3.30   Leases. True, complete copies of the Leases, are attached as Exhibit D
hereto. The Leases are, and will at Closing be, in full force and effect and
neither Contributor nor the LLC, is in default and the Contributor shall make
good faith efforts for himself and the LLC not to be in default with respect
thereto (with or without the giving of any notice and/or lapse of time). The
Leases are, or will be at Closing, freely assignable by Contributor and
Contributor will have obtained all consents of any third party necessary to
assign the Leases to Acquiror.


--------------------------------------------------------------------------------



3.31   Noncontravention. The execution and delivery of, and the performance by
the Contributor of his obligations under this Agreement do not and will not
contravene, or constitute a default under, any provision of applicable law or
regulation, or any agreement, judgment, injunction, order, decree or other
instrument binding upon the Contributor, or result in the creation of any lien
or other encumbrance on any asset of the Contributor. There are no outstanding
agreements (written or oral) pursuant to which the Contributor (or any
predecessor to or representative of the Contributor) has agreed to contribute or
has granted an option or right of first refusal to acquire the Interests or the
Property or any part thereof.


3.32   Intentionally Omitted.
 
3.33   Patriot Act Representations. The Contributor and, to the actual knowledge
of such Contributor, any direct or indirect owner of the LLC or such
Contributor, (i) are not included on any Government List (as defined below),
(ii) are not persons who have been determined by competent authority to be
subject to the prohibitions contained in the Presidential Executive Order No.
13224 or any other similar prohibitions contained in the rules and regulations
of the OFAC or in any enabling legislation or other Presidential Executive
Orders in respect thereof, (iii) have not been indicted or convicted of any
Patriot Act Offenses, or (iv) are not currently under investigation by any
governmental authority for alleged criminal activity. For purposes of this
Agreement, (i) “Government List” means (A) the Specially Designated Nationals
and Blocked Persons List maintained by OFAC, (B) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained pursuant to any of
the Rules and Regulations of OFAC, or (C) any similar list maintained by the
United States Department of State, the United States Department of Commerce or
any other governmental authority or pursuant to any Executive Order of the
President of the United States of America; (ii) “OFAC” means the Office of
Foreign Asset Control, U.S. Department of the Treasury, (iii) “Patriot Act”
means the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as
the same may be amended from time to time, and corresponding provisions of
future laws, and (iv) “Patriot Act Offense” means any violation of the criminal
laws of the United States of America or of any of the several states, or that
would be a criminal violation if committed within the jurisdiction of the United
States of America or any of the several states, relating to terrorism or the
laundering of monetary instruments, including any offense under (A) the criminal
laws against terrorism, (B) the criminal laws against money laundering, (C) the
Bank Secrecy Act, as amended, (D) the Money Laundering Control Act of 1986, as
amended, or (E) the Patriot Act and also includes the crimes of conspiracy to
commit, or aiding and abetting another to commit, any of the foregoing.


Each of the representations, warranties and covenants contained in this Article
III and its various subparagraphs are intended for the benefit of the Acquiror
and may be waived in whole or in part, by the Acquiror, but only by an
instrument in writing signed by the Acquiror. Each of said representations,
warranties and covenants shall survive the closing of the transaction
contemplated hereby for twenty-four (24) months, and no investigation, audit,
inspection, review or the like conducted by or on behalf of the Acquiror shall
be deemed to terminate the effect of any such representations, warranties and
covenants, it being understood that the Acquiror has the right to rely thereon
and that each such representation, warranty and covenant constitutes a material
inducement to the Acquiror to execute this Agreement and to close the
transaction contemplated hereby and to pay the Consideration to the Contributor.
Acquiror acknowledges and agrees that, except for the representations and
warranties expressly set forth herein, Acquiror is acquiring the LLC and
Property “AS-IS, WHERE-IS” with no representations or warranties by or from
Contributor, express or implied, or any nature whatsoever.  


--------------------------------------------------------------------------------



ARTICLE IV


ACQUIROR'S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
To induce the Contributor to enter into this Agreement and to sell the
Interests, the Acquiror hereby makes the following representations, warranties
and covenants upon each of which the Acquiror acknowledges and agrees that the
Contributor is entitled to rely and has relied:


4.1   Organization and Power. The Acquiror is a limited partnership duly
organized, validly existing and in good standing under the laws of the
Commonwealth of Virginia, and has all partnership powers and all governmental
licenses, authorizations, consents and approvals to carry on its business as now
conducted and to enter into and perform its obligations under this Agreement and
any document or instrument required to be executed and delivered on behalf of
the Acquiror hereunder.


4.2   Noncontravention. The execution and delivery of this Agreement and the
performance by the Acquiror of its obligations hereunder do not and will not
contravene, or constitute a default under, any provisions of applicable law or
regulation, the Acquiror's partnership agreement or any agreement, judgment,
injunction, order, decree or other instrument binding upon the Acquiror or
result in the creation of any lien or other encumbrance on any asset of the
Acquiror.


4.3   Litigation. There is no action, suit or proceeding, pending or known to be
threatened, against or affecting the Acquiror in any court or before any
arbitrator or before any Governmental Body which (a) in any manner raises any
question affecting the validity or enforceability of this Agreement or any other
agreement or instrument to which the Acquiror is a party or by which it is bound
and that is to be used in connection with, or is contemplated by, this
Agreement, (b) could materially and adversely affect the ability of the Acquiror
to perform its obligations hereunder, or under any document to be delivered
pursuant hereto.


4.4   Bankruptcy. No Act of Bankruptcy has occurred with respect to the
Acquiror.


--------------------------------------------------------------------------------



4.5   No Brokers. The Acquiror has not engaged the services of, nor is it or
will it become liable to, any real estate agent, broker, finder or any other
person or entity for any brokerage or finder's fee, commission or other amount
with respect to the transaction described herein.
 
ARTICLE V


CONDITIONS AND ADDITIONAL COVENANTS
 
The Acquiror's obligations hereunder are subject to the satisfaction of the
following conditions precedent and the compliance by the Contributor with the
following covenants:


5.1   Contributor’s Deliveries. The Contributor shall have delivered to the
Escrow Agent or the Acquiror, as the case may be, on or before the date of
Closing, all of the documents and other information required of Contributor
pursuant to Section 6.2.


5.2   Representations, Warranties and Covenants; Obligations of Contributor;
Certificate. All of the Contributor’s representations and warranties made in
this Agreement shall be true and correct as of the date hereof and as of the
Closing Date as if then made, there shall have occurred no material adverse
change in the financial condition of the Property or the LLC since the date
hereof, the Contributor shall have performed all of its material covenants and
other obligations under this Agreement and the Contributor shall have executed
and delivered to the Acquiror at Closing a certificate to the foregoing effect.


5.3   Title Insurance. Good and indefeasible title to the fee interest in the
Real Property shall be insurable as such by the Title Company at or below its
regularly scheduled rates subject only to Permitted Title Exceptions as
determined in accordance with Section 2.2.


5.4   Condition of Improvements. The Improvements and the Tangible Personal
Property (including but not limited to the mechanical systems, plumbing,
electrical, wiring, appliances, fixtures, heating, air conditioning and
ventilating equipment, elevators, boilers, equipment, roofs, structural members
and furnaces) shall be in the same condition at Closing as they are as of the
date hereof, reasonable wear and tear excepted. Prior to Closing, the
Contributor shall not have diminished the quality or quantity of maintenance and
upkeep services heretofore provided to the Real Property and the Tangible
Personal Property and the Contributor shall not have diminished the Inventory.
The Contributor shall not have removed or caused or permitted to be removed any
part or portion of the Real Property or the Tangible Personal Property unless
the same is replaced, prior to Closing, with similar items of at least equal
quality and acceptable to the Acquiror.


5.5   Utilities. All of the Utilities shall be installed in and operating at the
Property, and service shall be available for the removal of garbage and other
waste from the Property.


--------------------------------------------------------------------------------



5.6   Intentionally Omitted.


5.7   Interests. From the date hereof to and including the Closing Date,
Contributor shall not sell, assign, pledge, hypothecate or otherwise transfer
the Interests, except as contemplated by this Agreement, nor shall the
Contributor cause or permit the LLC to issue any securities or membership
interests to any person or to sell, pledge, transfer or otherwise dispose of the
Property or any interest therein.
 
5.8   Intentionally Omitted.


5.9   Intentionally Omitted.
 
ARTICLE VI


CLOSING


6.1   Closing. Closing shall be held at a location that is mutually acceptable
to the parties, on or before June 11th, 2007.


6.2   Contributor’ Deliveries. At Closing, the Contributor shall deliver to
Acquiror all of the following instruments, each of which shall have been duly
executed and, where applicable, acknowledged on behalf of the Contributor and
shall be dated as of the date of Closing:
 
(a)   Certificates representing the Interests.
 
(b)   The certificate required by Section 5.2.
 
(c)   The Assignment and Assumption Agreement.
 
(d)   Any and all service contracts, space leases, and agreements.
 
(e)   Such agreements, affidavits or other documents as may be required by the
Title Company to issue the Owner's Title Policy with affirmative coverage over
mechanics' and materialmen's liens.
 
(f)   The FIRPTA Certificate.
 
(g)   True, correct and complete copies of all warranties, if any, of
manufacturers, suppliers and installers possessed by the Contributor and
relating to the Improvements and the Personal Property, or any part thereof.
(h)   Copies of the LLC’s Organizational Documents.
 
(i)   Appropriate consent of the LLC, authorizing (A) the execution of any
documents to be executed and delivered by the LLC prior to, at or otherwise in
connection with Closing and in connection with the transactions contemplated by
this Agreement, and (B) the performance by the LLC of its obligations hereunder
and under such documents.


--------------------------------------------------------------------------------



(j)   Valid, final and unconditional certificate(s) of occupancy for the Real
Property and Improvements, issued by the appropriate Governmental Body.
 
(k)   Such proof as the Acquiror may reasonably require with respect to
Contributor’s compliance with the bulk sales laws or similar statutes.
 
(l)   A written instrument executed by the Contributor, conveying and
transferring to the Acquiror all of the Contributor’s right, title and interest
in any telephone numbers and facsimile numbers relating to the Property, and, if
the Contributor maintains a post office box, conveying to the Acquiror all of
its interest in and to such post office box and the number associated therewith,
so as to assure a continuity in operation and communication.
 
(m)   All current real estate and personal property tax bills in the
Contributor’s possession or under its control.
 
(n)   Possession of the Property and all keys for the Property.
 
(o)   All books, records, operating reports, appraisal reports, files and other
materials in the Contributor’s possession or control which are necessary in the
Acquiror’s discretion to maintain continuity of operation of the Property.
 
(p)   An assignment of all warranties and guarantees from all contractors and
subcontractors, manufacturers, and suppliers in effect with respect to the
Improvements.
 
(q)   Complete set of “as-built” drawings for the Improvements as available in
Contributor’s possession.
 
(r)   Such proof, reasonably acceptable to the Acquiror evidencing the payment
by Contributor of all transfer taxes incurred in connection with the
transactions contemplated by this Agreement.
 
 (s)   Any other document or instrument reasonably requested by the Acquiror or
required hereby.
 
6.3   Acquiror's Deliveries. At Closing, the Acquiror shall pay or deliver to
the Contributor the following:
 
(a)   The Consideration described in Section 2.3.
 
(b)   The Assignment and Assumption Agreement.
 
(c)   The Joinder.


--------------------------------------------------------------------------------



(d)   Any other document or instrument reasonably requested by the Contributor
or required hereby.


6.4   Closing Costs. Each party shall pay its own legal fees and expenses. All
filing fees, and recording or other similar taxes, and all charges for title
insurance premiums shall be paid by Acquiror.


6.5   Income and Expense Allocations. All income, except any Intangible Personal
Property, and expenses with respect to the Property, determined in accordance
with United States generally accepted accounting principles consistently
applied, shall be allocated between the Contributor and the Acquiror. The
Contributor shall be entitled to all income (including all cash box receipts and
cash credits for unused expendables), and responsible for all expenses for the
period of time up to but not including 12:01 a.m. on the Closing Date, and the
Acquiror shall be entitled to all income and responsible for all expenses for
the period of time from, after and including 12:01 a.m. on the Closing Date.
Only adjustments for ground rent, if applicable, and real estate taxes shall be
shown on the settlement statements (with such supporting documentation as the
parties hereto may require being attached as exhibits to the settlement
statements) and shall increase or decrease (as the case may be) the amount
payable by the Acquiror. All other such adjustments shall be made by separate
agreement between the parties and shall be payable by check or wire directly
between the parties. Without limiting the generality of the foregoing, the
following items of income and expense shall be allocated as of the Closing Date:
 
(a)   Current and prepaid rents, including, without limitation, prepaid room
receipts, function receipts and other reservation receipts.
 
(b)   Real estate and personal property taxes.
 
(c)   Amounts under the Operating Agreements.
 
(d)   Utility charges (including but not limited to charges for water, sewer and
electricity).
 
(e)   Value of fuel stored on the Property at the price paid for such fuel by
the Contributor, including any taxes.
 
Acquiror shall not be obligated to collect any accounts receivable or revenues
accrued prior to the Closing Date for Contributor, but if Acquiror collects
same, such amounts will be promptly remitted to Contributor in the form
received.
 
If accurate allocations cannot be made at Closing because current bills are not
obtainable (as, for example, in the case of utility bills or tax bills), the
parties shall allocate such income or expenses at Closing on the best available
information, subject to adjustment upon receipt of the final bill or other
evidence of the applicable income or expense. Any income received or expense
incurred by the Contributor or the Acquiror with respect to the Property after
the date of Closing shall be promptly allocated in the manner described herein
and the parties shall promptly pay or reimburse any amount due. The Contributor
shall pay at Closing all special assessments and taxes applicable to the
Property.


--------------------------------------------------------------------------------



The certificates evidencing the Contributor’s ownership of the Interests will be
dated as of the Closing Date.
 
ARTICLE VII


CONDEMNATION; RISK OF LOSS


7.1   Condemnation. In the event of any actual or threatened taking, pursuant to
the power of eminent domain, of all or any portion of the Real Property, or any
proposed sale in lieu thereof, the Contributor shall give written notice thereof
to the Acquiror promptly after the Contributor learns or receives notice
thereof. If all or any part of the Real Property is, or is to be, so condemned
or sold, the Acquiror shall have the right to terminate this Agreement pursuant
to Section 8.3. If the Acquiror elects not to terminate this Agreement, all
proceeds, awards and other payments arising out of such condemnation or sale
(actual or threatened) shall be paid or assigned, as applicable, to the Acquiror
at Closing.


7.2   Risk of Loss. The risk of any loss or damage to the Property prior to the
recordation of the Deed shall remain upon Contributor. If any such loss or
damage to more than ten percent (10%) of the value of the Improvements occurs
prior to Closing or any such loss or damage is uninsured or underinsured, the
Acquiror shall have the right to terminate this Agreement pursuant to
Section 8.3. If the Acquiror elects not to terminate this Agreement, all
insurance proceeds and rights to proceeds arising out of such loss or damage
shall be paid or assigned, as applicable, to the Acquiror at Closing.
 
ARTICLE VIII


LIABILITY OF ACQUIROR; INDEMNIFICATION BY CONTRIBUTOR;
TERMINATION RIGHTS


8.1   Liability of Acquiror. Except for any obligation expressly assumed or
agreed to be assumed by the Acquiror hereunder and in the Assignment and
Assumption Agreement, the Acquiror does not assume any obligation of the
Contributor or any liability for claims arising out of any occurrence prior to
Closing.


8.2   Indemnification by Contributor. The Contributor hereby indemnifies and
holds the Acquiror harmless from and against any and all suits, actions, claims,
costs, penalties, damages, losses, liabilities and expenses, subject to Section
9.11 that may at any time be incurred by the Acquiror, whether before or after
Closing, (i) as a result of any breach by the Contributor of any of his
representations, warranties, covenants or obligations set forth herein or in any
other document delivered by the Contributor pursuant hereto, (ii) relating to
any suits, litigation or actions brought against any Contributor or the LLC
prior to the Closing Date, (iii) in connection with any and all liabilities and
obligations of the LLC occurring, accruing or arising prior to the Closing Date,
and/or (iv) as a result of or in connection with the use or operation of the
Property prior to the Closing Date.


--------------------------------------------------------------------------------



8.3   Termination by Acquiror. If any condition set forth herein cannot or will
not be satisfied prior to Closing, or upon the occurrence of any other event
that would entitle the Acquiror to terminate this Agreement and its obligations
hereunder, and the Contributor fails to cure any such matter within five days
after notice thereof from the Acquiror, the Acquiror, at its option and as its
sole remedy, shall elect either (a) to terminate this Agreement and receive a
refund of the entire Deposit, with interest, and all other rights and
obligations of the Contributor and the Acquiror hereunder shall terminate
immediately, or (b) to waive its right to terminate and, instead, to proceed to
Closing.


8.4   Termination by Contributor. If, prior to Closing, the Acquiror defaults in
performing any of its obligations under this Agreement, and the Acquiror fails
to cure any such default within five (5) business days after notice thereof from
the Contributor, then the Contributor’s sole remedy for such default shall be to
terminate this Agreement.
 
ARTICLE IX


MISCELLANEOUS PROVISIONS


9.1   Completeness; Modification. This Agreement constitutes the entire
agreement between the parties hereto with respect to the transactions
contemplated hereby and supersedes all prior discussions, understandings,
agreements and negotiations between the parties hereto. This Agreement may be
modified only by a written instrument duly executed by the parties hereto.


9.2   Assignments. The Acquiror may assign its rights hereunder to any affiliate
of Acquiror without the consent of the Contributor. No such assignment shall
relieve the Acquiror of any of its obligations and liabilities hereunder.


9.3   Successors and Assigns. The benefits and burdens of this Agreement shall
inure to the benefit of and bind the Acquiror and the Contributor and their
respective party hereto.


9.4   Days. If any action is required to be performed, or if any notice, consent
or other communication is given, on a day that is a Saturday or Sunday or a
legal holiday in the jurisdiction in which the action is required to be
performed or in which is located the intended recipient of such notice, consent
or other communication, such performance shall be deemed to be required, and
such notice, consent or other communication shall be deemed to be given, on the
first business day following such Saturday, Sunday or legal holiday. Unless
otherwise specified herein, all references herein to a “day” or “days” shall
refer to calendar days and not business days.


--------------------------------------------------------------------------------



9.5   Governing Law. This Agreement and all documents referred to herein shall
be governed by and construed and interpreted in accordance with the laws of the
State of New York.


9.6   Counterparts. To facilitate execution, this Agreement may be executed in
as many counterparts as may be required. It shall not be necessary that the
signature on behalf of both parties hereto appear on each counterpart hereof.
All counterparts hereof shall collectively constitute a single agreement.


9.7   Severability. If any term, covenant or condition of this Agreement, or the
application thereof to any person or circumstance, shall to any extent be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term, covenant or condition to other persons or circumstances, shall not be
affected thereby, and each term, covenant or condition of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.


9.8   Costs. Regardless of whether Closing occurs hereunder, and except as
otherwise expressly provided herein, each party hereto shall be responsible for
its own costs in connection with this Agreement and the transactions
contemplated hereby, including without limitation fees of attorneys, engineers
and accountants.


9.9   Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be delivered by hand, transmitted by facsimile
transmission, sent prepaid by Federal Express (or a comparable overnight
delivery service) or sent by the United States mail, certified, postage prepaid,
return receipt requested, at the addresses and with such copies as designated
below. Any notice, request, demand or other communication delivered or sent in
the manner aforesaid shall be deemed given or made (as the case may be) when
actually delivered to the intended recipient.



 
If to the Contributors:
Hasu P. Shah

44 Hersha Drive
Harrisburg, PA 17102
Phone: (717) 236-4400
Fax: (717) 774-7383


Bharat C. Mehta
44 Hersha Drive
Harrisburg, PA 17102



 
With a copy to:
Mayur Patel, Esq.

c/o Hersha Group
44 Hersha Drive
Harrisburg, PA 17102
Phone: (717) 236-4400
Fax: (717) 774-7383


--------------------------------------------------------------------------------




 
If to the Acquiror:
Hersha Hospitality Limited Partnership

44 Hersha Drive
Harrisburg, PA 17102
Phone: (717) 236-4400
Fax: (717) 774-7383
Attn: Ashish R. Parikh



 
With a copy to:
Lok Mohapatra, Esquire

Franklin Firm, LLP
Penn Mutual Towers
510 Walnut Street, 9th floor
Philadelphia, PA 19106
Phone: (215) 238-1045
Fax: (267) 238-1874

Or to such other address as the intended recipient may have specified in a
notice to the other party. Any party hereto may change its address or designate
different or other persons or entities to receive copies by notifying the other
party and the Escrow Agent in a manner described in this Section.


9.10   Incorporation by Reference. All of the exhibits attached hereto are by
this reference incorporated herein and made a part hereof.


9.11   Survival. All of the representations, warranties, covenants and
agreements of the Contributor and the Acquiror made in, or pursuant to, this
Agreement shall survive for a period of twenty-four (24) months following
Closing and shall not merge into the Deed or any other document or instrument
executed and delivered in connection herewith, except for the representations
and warranties set forth in Sections 3.4, 3.7 and 3.9, which shall survive for
periods coterminous with applicable statutes of limitations.


9.12   Further Assurances. The Contributor and the Acquiror each covenant and
agree to sign, execute and deliver, or cause to be signed, executed and
delivered, and to do or make, or cause to be done or made, upon the written
request of the other party, any and all agreements, instruments, papers, deeds,
acts or things, supplemental, confirmatory or otherwise, as may be reasonably
required by either party hereto for the purpose of or in connection with
consummating the transactions described herein.


9.13   No Partnership. This Agreement does not and shall not be construed to
create a partnership, joint venture or any other relationship between the
parties hereto except the relationship of Contributor and Acquiror specifically
established hereby.


--------------------------------------------------------------------------------



9.14   Time of Essence. Time is of the essence with respect to every provision
hereof.


9.15   Confidentiality. Contributor and its representatives, including any
professionals representing Contributor, shall keep the existence and terms of
this Agreement strictly confidential, except to the extent disclosure is
compelled by law, and then only to the extent of such compulsion.
 
[Signature Pages Follow]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Contributor and the Acquiror have caused this Agreement
to be executed in their names by their respective duly-authorized
representatives.





 
CONTRIBUTORS:
           
Hasu P. Shah
               
Hasu P. Shah, individually
           
Bharat C. Mehta
               
Bharat C. Mehta, individually
                     
ACQUIROR:
           
Hersha Hospitality Limited Partnership, a Virginia limited partnership
           
By:
Hersha Hospitality Trust, a Maryland business trust, its sole general partner
                       
By:
       
Name:
       
Title:
 

 
 

--------------------------------------------------------------------------------